PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/608,047
Filing Date: 30 May 2017
Appellant(s): Gilbert, Steve, L.



__________________
Paul Taylor
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 5/3/21.


(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 11/2/20 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
In regards to the indefinite rejection under 35 USC 112(b): Appellant does not address the indefinite rejection in the appeal; instead, appellant discusses the “the wheel assembly at least partially permanently connected to the frame” during the arguments of claim 1. Wherein the arguments state that Frick (US 2001/0020656 or US 5460332) wheel assembly can be easily separated with the use tools; however appellant has not addressed why the term “at least partially permanently connected to the frame” differs from a wheel assembly connected to the frame via connector, brackets of fasteners (as those can make a connection that is partially permanent until removed with tools). Appellant also stated the dictionary definition of “partially” and “permanently”, which once in the phrase can be read as “not easily removed”, however the specification is silent as to what exactly the term “at least partially permanently connected to the frame” means, and how the wheel assembly would be connected to the frame specifically. Additionally Appellant states “the claim element at least partially permanently connected to the frame means that, at minimum, a portion of the “wheel assembly” is connected to the frame with a connection that is “not easily removed,” and that an entirety of the “wheel assembly” may be permanently connected to the frame.” In page 12 of the Appeal, which leads to confusion, as it is misleading to state that the wheel assembly may be permanently connected to the frame; is the wheel assembly partially connected or partially permanently connected or permanently connected?


In regards to the rejection of claim 1 under Nicholes: Appellant argues that “Nicholes does not mention how the axle is connected to the frame or the rest of the trailer”, however, as seen in the figure 1 of Nicholes, one can see that the axle is part of the trailer and is connected to the frame permanently/not easily separated through the axle casing or housing. Additionally Appellant argues that Nicholes “fails to have a wheel assembly at least partially permanently connected to the frame” however, the term partially permanently connected has not been properly defined, wherein, one of ordinary skill in the art would have the understanding that trailers such as the one disclosed by Nicholes and Frick are partially permanently connected to the frame, as the wheel assemblies do not come off the trailer when being used, instead, the wheel assemblies have to be removed with tools or other means, wherein detaching the wheel assembly would require time from a mechanic.
In regards to the rejection of claim 1 and 9 under Frick: Appellant argues that the “wheel unit 22 is easily separated by the use of tools”, however, as the term “at least partially permanently connected” has not been correctly defined, one can say that, the use of tools, while attaching the wheel unit to the frame of Frick, can be seen as functional and partially permanently connected, as it will not come apart during use, unless tools are used to remove it. Appellant also states that the connection between the 

In Regards to the rejection of claim 13 under Frick: Appellant arguments are directed to Frick (US 5460332) however, the rejection of claim 13 in the last office action dated 11/2/20, was made with Frick (2001/0020656). Appellant might have been looking at the final rejection dated 1/21/20 instead of the latest rejection. 








For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
                                                                                                                                                                                                        
Conferees:
/MINNAH L SEOH/Supervisory Patent Examiner, Art Unit 3611                                                                                                                                                                                                        

/RUTH ILAN/TQAS, Art Unit 3600                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.